___________

                               Nos. 95-2956/4213
                                   ___________

Cass Bank And Trust Company,            *
                                        *
              Appellee,                 *
                                        *   Appeals from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Missouri.
Robert E. Little,                       *
                                        *          [UNPUBLISHED]
              Appellant.                *


                                    ___________

                     Submitted:     October 25, 1996

                           Filed:   November 27, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Robert E. Little appeals the district court's1 grant of summary
judgment to Cass Bank & Trust Co. on his breach of contract counterclaim.
We determine that Little's first appeal, docketed as No. 95-4213, is
premature, and will not address it.     With regard to Little's second appeal,
docketed as No. 95-2956, after de novo review, we agree with the district
court's conclusion that Little's action was barred by the judgment in a
prior state court action.     Accordingly, we affirm.    See 8th Cir. R. 47B.




      1
       The Honorable Lawrence O. Davis, United States Magistrate
Judge for the Eastern District of Missouri, to whom this case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
A true copy.


     Attest:


         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-